Citation Nr: 0717800	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran's marriage to E.M. is valid for purposes 
of entitlement to additional compensation for dependents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to September 
1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

Dissolution of the veteran's marriage to P.S.F. has not been 
established.


CONCLUSION OF LAW

The veteran's marriage to E.M. is not valid for purposes of 
entitlement to additional compensation for dependents.  
38 U.S.C.A. §§ 1115, 1135 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.50, 3.206 (2006); S.C. Code Ann. § 20-1-80.   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a determination as to the validity of 
his marriage to E.M. for purposes of entitlement to 
additional compensation for dependents.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
veteran with notice of the evidence necessary to substantiate 
his claim, and of the parties responsible for obtaining such 
evidence by letter mailed in December 2002, prior to its 
adjudication of the claim on appeal.  

The Board notes that this letter did not mention the VCAA, 
and is deficient in certain aspects, such as the requirement 
that the RO inform the veteran that he should submit all 
pertinent evidence in his possession.  However, by its 
nature, this case does not involve extensive evidentiary 
development, nor is it a case where medical records or 
service records would be pertinent.  The December 2002 letter 
informed the veteran that, to substantiate his claim, he must 
submit a copy of the divorce decree from his first marriage.  
There is essentially no additional information that the RO 
could have provided that would have aided the veteran in 
understanding the respective responsibilities of himself and 
VA.  

Moreover, the December 2002 letter is not the first such 
notice that the veteran received on this issue.  The RO sent 
similar letters in June 1992, July 1992, September 1992, 
April 1993, and November 2001.  Prior RO decisions on this 
issue dated in September 1992, October 1992, December 1992, 
August 1993, and November 2002 also clearly informed the 
veteran of the evidence necessary to substantiate the claim.  
It is inconceivable that the veteran did not understand what 
was expected of him, or the basis for the denial of his 
claim.  Indeed, he demonstrated his understanding of the 
evidence necessary to substantiate his claim in responses to 
the RO in October 2002 and January 2003, and in a sworn 
affidavit dated in January 2003, all indicating that he had 
made unsuccessful efforts to obtain the divorce decree.  

Thus, although the November 2001 did not strictly comply with 
the requirements for VCAA notice, the Board is satisfied that 
the veteran understood what was necessary to substantiate the 
claim, and that any procedural errors in the RO's  
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board will address 
the merits of the claim.  

Analysis

In a June 1992 rating decision, the veteran was awarded a 
combined 100 percent disability rating for his service-
connected disabilities.  In a letter dated in June 1992, the 
RO informed the veteran that he must submit a copy of his 
marriage certificate and any prior divorce decrees.  The 
veteran submitted a copy of his most recent marriage license 
and certificate, dated March 14, 1991, issued by the State of 
South Carolina, and listing as his bride, E.M.  At that time, 
the veteran reported that he was divorced from his first wife 
(P.S.F.) in 1990, in Lawton, Oklahoma, and that he would 
submit a copy of the divorce decree as soon as he could 
obtain it.  

The veteran submitted a Declaration of Status of Dependents 
in June 1992, listing his current wife as E.M., and listing a 
previous marriage to P.S.F., with a divorce in 1990.  The RO 
responded to the veteran's application by requesting that he 
submit a copy of the divorce decree from his prior marriage 
to P.S.F.  The veteran did not and has not submitted any 
documentation showing that a valid divorce was obtained, and 
the RO denied the claim on that basis.  

The Board finds, as did the RO, that the veteran's claim is 
dependent upon credible evidence confirming his divorce from 
his first wife, P.S.F.  In order for E.M. to be considered as 
the veteran's spouse for VA purposes, there must be a valid 
marriage under the law of the place where the parties resided 
at the time of the marriage, or the law of the place where 
the parties resided when the right to the benefits accrued.  
See 38 C.F.R. § 3.1(j), 3.50.  Under South Carolina law, 
which is controlling with respect to the validity of his 
marriage to E.M., all marriages contracted while either of 
the parties has a former wife or husband living shall be 
void.  See S.C. Code Ann. § 20-1-80 (1976).   

It is apparently the veteran's contention for purposes of 
this appeal, as stated in the March 2003 notice of 
disagreement, that he never married P.S.F., but only lived 
with her.  He also stated that he has never received 
additional VA compensation for a spouse, that he never 
presented P.S.F. publicly as his spouse, and that his prior 
reports to VA that he was getting a divorce from her were 
erroneous.  

With respect to the veteran's recent statements, the Board 
notes that the claim file contains a copy of a marriage 
certificate, dated May 16, 1979, issued by the State of 
Texas, and showing as the veteran's bride, P.S.F.  That 
certificate was submitted by the veteran in October 1995, 
along with a VA disability claim, upon which the veteran 
listed P.S.F. as the person to whom he was married.  The 
veteran also submitted a Declaration of Status of Dependents 
in January 1989 listing P.S.F. as his wife.  On that form, 
the veteran checked the box indicating his status as 
"MARRIED," and listed the date and place of marriage 
corresponding to the information contained on the marriage 
certificate.

The records also contains a Declaration of Status of 
Dependents dated in June 1992, listing a previous marriage to 
P.S.F., with a divorce in 1990 in Lawton, Oklahoma.  A 
December 2002 declaration also lists a divorce from P.S.F.  
Moreover, despite his statements in the notice of 
disagreement and January 2003 sworn affidavit, that he was 
never married to P.S.F., the veteran has since returned to 
his original account.  In the October 2003 VA Form 9, he 
stated that P.S.F. advised him in 1988 that a divorce had 
been finalized.  

In this case, the veteran's current contentions conflict not 
only with his prior contentions, and other current 
contentions, but they conflict with a certified legal 
document issued by the State of Texas, and submitted by the 
veteran in connection with his prior statements.  For this 
reason, the Board finds the veteran's statements to be 
patently incredible, and affords them no probative weight.  

In a sworn affidavit dated in January 2003, the veteran 
stated that P.S.F. "and I never applied for a marriage 
license in Texas or anywhere else."  Again, this is patently 
false, as the 1979 marriage license is contained in the 
claims file.  The veteran further affirmed that his service 
records indicate that he was single.  However, the report of 
medical examination at discharge in March 1985 lists P.S.F. 
(P.S.G. on the report) as his wife, as does a prior report in 
April 1984.  

The Board notes that, with respect to the veteran's assertion 
that he never received additional compensation for his first 
wife, the record shows that the veteran was in receipt of a 
combined rating at the 20 percent level prior to March 27, 
1992.  Under 38 U.S.C.A. § 1115, no additional compensation 
for dependents is provided unless the combined rating is at 
least 30 percent.  This same provision was included in prior 
versions of the statute (formerly numbered as 38 U.S.C.A. 
§ 315), effective from November 28, 1979, to the present.  
Prior to November 28, 1979, the requirement for additional 
compensation was that there be a 50 percent combined rating.  
As the veteran did not meet the statutory requirements for 
additional compensation prior to his marriage to E.M., his 
statement that he was not compensated for P.S.F. as a 
dependent is true but irrelevant.  

With respect to the veteran's statement disavowing his prior 
report that he was getting a divorce from P.S.F., if accepted 
as correct, this statement in fact confirms the Board's 
conclusion that the veteran did not obtain a divorce, and 
amounts to evidence weighing against the veteran's claim.  A 
valid divorce from P.S.F. is essential to the validity of the 
veteran's marriage to E.M.

The Board notes that section 20-1-80 of the South Carolina 
Statutes, cited above, contains a caveat that its provisions 
shall not extend to a person whose husband or wife shall be 
absent for the space of five years, the one not knowing the 
other to be living during that time.  A similar VA regulation 
provides that, if satisfactory evidence is produced 
establishing the fact of the continued and unexplained 
absence of any individual from his or her home and family for 
a period of 7 years or more and that a diligent search 
disclosed no evidence of his or her existence after the date 
of disappearance, and if evidence of death cannot be 
furnished, the death of such individual as of the expiration 
of such period may be considered as sufficiently proved.  
38 C.F.R. § 3.212 (2006).  In this case, the Board finds that 
the VA provision is controlling, as subsection (b) of the 
above cited section provides that no state law providing for 
presumption of death will be applicable to claims for 
benefits under laws administered by VA.    

It is unclear from the record what actual contact the veteran 
has had with P.S.F. during the pertinent time period.  The 
veteran stated in his VA Form 9 that he called P.S.F. in 1988 
and that she advised him at that time that a divorce had been 
finalized.  This is clearly within either the 7-year period 
from the date of the 1991 marriage as set out in 38 C.F.R. 
§ 3.212, or the 5-year period of 20-1-80.  In addition, the 
record shows that P.S.F. contacted the RO in April 1994, 
stating that she had been trying to contact the veteran, but 
that he would not return her phone calls.  This is also 
within the pertinent time period.  

Although the veteran affirmed in a sworn affidavit that he 
has not heard from P.S.F. since 1987, this is at variance 
with P.S.F.'s statement to the RO that she had left phone 
messages with the veteran, and is also at variance with the 
veteran's own statement in the VA Form 9.  Moreover, as set 
out in § 3.212, the evidence must establish that a diligent 
search was conducted.  The veteran has submitted no evidence 
of such a search.  In an October 2002 letter, he stated that 
he called P.S.F.'s sister and brother in an attempt to locate 
her.  Even if true, this is hardly indicative of a diligent 
search.  And, as discussed above, the Board finds that the 
veteran's statements with respect to this claim are not 
credible.   

In sum, the veteran was notified on at least 10 separate 
occasions prior to the decision on appeal of the evidence 
that is necessary to substantiate his claim.  Any fault in 
his failure to submit such evidence lies entirely with the 
veteran.  The veteran has stated that he contacted the courts 
in Oklahoma in an attempt to get a copy of the divorce 
decree.  In an October 2002 letter, he stated that he called 
Oklahoma where the divorce was done and got no answer.  
However, the Board attaches no credibility to the veteran's 
statements, and he has submitted no supporting evidence to 
substantiate his supposedly futile attempts to obtain the 
decree.  Accordingly, the Board concludes that there is no 
valid divorce from P.S.F., and by operation of applicable 
law, the veteran's marriage to E.M. is not considered to be 
valid for VA purposes.  


ORDER

The Board having determined that the veteran's marriage to 
E.M. is not valid for purposes of entitlement to additional 
compensation for dependents, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


